DETAILED ACTION
This office action is a response to an application filed on 09/03/2020 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
3.	The applicant filed the provisional application 61/910732, filed on 12/02/2013 which papers have been placed of record in file.

Information Disclosure Statement
4.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 05/05/2021.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patented application 16/404606. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious wording variation between method claims, system claims and non-transitory computer readable medium claims. 
Regarding pending claims 1-20; the claims 1-20 recite limitations substantially the same as in the claims 1-20 of U.S. Patented application 16/404606. These limitations are covered by the claims of the U.S. Patent application 16/404606.
The compared table below shows only Example (sample) of how the claims are anticipated and mapped by claims, respectively of the U.S. Patent application 16/404606 and other references.
Instant application 
17/012080
 US Patent application 
16/404696
Explanation
Claim 1


A method comprising:

analyzing, by a processing device of a server computer system, client requests from a plurality of internet service providers, wherein the client requests comprise requests to access media items and the plurality of internet service providers comprise a first internet service provider and a second internet service provider;




identifying, by the processing device, a first set of the client requests that are associated with the first internet service provider and a second set of the client requests that are associated with the second internet service provider,






determining, by the processing device of the server computer system, for at least one client request of each of the first set and the second set: a request time, a payload data quantity, and an elapsed time, wherein the elapsed time is for completion of a data transfer of the payload data quantity;

calculating, by the processing device of the server computer system, a transfer rate for a client request of each of the plurality of internet service providers, wherein the transfer rate comprises a bitrate for the at least one client request and is based on payload data quantity and elapsed time;


calculating, by the processing device of the server computer system, a performance measurement for each of the plurality of internet service providers, 








providing performance results of each of the plurality of internet service providers to a user device of one of the plurality of internet service providers, wherein the performance results 
comprise a performance result based on a performance measurement of the first internet service provider and a performance result based on a performance measurement of the second internet service provider.


Claim 2
The method of claim 1, wherein the performance results comprise a category comprising a range of percentages.





Claim 3
The method of claim 2, wherein the category corresponds to a minimum transfer rate to sustain streaming of a media item at a predefined video quality.


Claim 4
The method of claim 2, further comprising providing at least one measurement URL to a client of the first internet service provider, wherein the at least one client request of the first set is based on the at least one measurement URL.



Claim 5
The method of claim 4, further comprising, providing for display a performance measurement of each of the plurality of internet service providers to the user device of one of the plurality of internet service providers.

Claim 6
The method of claim 1, wherein calculating the performance measurement of the first internet service provider is based on a payload data quantity downloaded to one or more clients of the first internet service provider and a payload data quantity uploaded from one or more clients of the first internet service provider.



Claim 7
The method of claim 1, wherein the payload data quantity transferred is downloaded to a client of the first internet service provider from the server computer system.



Claim 1


A method comprising:

analyzing, by a processing device of a server computer system, client requests from a plurality of internet service providers, the client requests comprising requests to access media items and being associated with internet service provider identities, wherein the plurality of internet service providers comprise a first internet service provider and a second internet service provider;


identifying, by the processing device, a first set of the client requests that are associated with the first internet service provider and a second set of the client requests that are associated with the second internet service provider, wherein the identifying is based on the internet service provider identities associated with the client requests;

determining, by the processing device of the server computer system, for at least one client request of each of the first set and the second set: a request time, a payload data quantity, and an elapsed time, wherein the elapsed time is for completion of a data transfer of the payload data quantity;

calculating, by the processing device of the server computer system, a transfer rate for a client request of each of the plurality of internet service providers, wherein the transfer rate comprises an application level throughput for the at least one client request and based on-the payload data quantity and elapsed time;

calculating, by the processing device of the server computer system, a performance measurement for each of the plurality of internet service providers wherein performance measurement of the first internet service provider is based a percentage of transfer rates of the first set of client requests that meet a transfer threshold; and

providing performance results of each of the plurality of internet service providers to a user device of one of the plurality of internet service providers, wherein the performance results comprise a performance result based on the performance measurement of the first internet service provider.






Claim 2
The method of claim 1, wherein the performance results comprise a performance result for the first internet service provider that comprises a category comprising a range of percentages.


Claim 3
 The method of claim 2, wherein the category corresponds to a minimum transfer rate to sustain streaming of a media item at a predefined video quality.



Claim 4
The method of claim 2, further comprising providing at least one measurement URL to a client of the first internet service provider, wherein the plurality of requests are based on the at least one measurement URL.




Claim 5
 The method of claim 4, further comprising, providing for display the performance measurement of each of the plurality of internet service providers to the user device of one of the plurality of internet service providers.

Claim 6
The method of claim 1, wherein calculating the performance measurement is based on a payload data quantity downloaded to one or more clients of the first internet service provider and a payload data quantity uploaded from one or more clients of the first internet service provider.




Claim 7
 The method of claim 1, wherein the payload data quantity transferred is downloaded to a client of the first internet service provider from the server computer system.










 


Both claims are method claim. Most claim limitations are almost identical expect a performance result based on a performance measurement of the second internet service provider. However, the patent application discloses providing performance results of each of the plurality of internet service providers read the limitations 
performance result based on a performance measurement of the second internet service provider.
























































.










































.








































The non-transitory computer readable medium claims 8-14 and the device claims 15-20 are rejected for the same reason as set forth in the method claims 1-7.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 6-7, 8, 12-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 2014/0006951 A1), Lientz (US 8626910 B1) in view of Choong (US 2012/0036513 A1), Bartz et al (US 6701342 B1) and Snyder (US 2005/0203793 A1).

Regarding claim 1, Hunter discloses a method comprising analyzing, by a processing device of a server computer system (Hunter; Fig.4; 3026; processor), client requests from a plurality of internet service providers, (Hunters; paragraph [0390]; client requests for media content through IP network, paragraph [1435]; requests are associated with internet service providers’ identities, Fig.1; ISP A, ISPB, ISPC; paragraph [1683]; requests for media content), wherein client requests comprising request to access media items (Hunter; paragraph [0471]; client requests are for media content, paragraph [0390] client requests for media content through IP network, paragraph [0386]; requests for media contents) and the plurality of internet service providers comprises a first internet service provider and a second internet service provider (Hunter; Fig.1; ISP, internet service provider A, ISP, internet service provider B, ISP, internet service provider C)
identifying ,by the processing device, that a first set of client requests are associated with the first internet service provider  and a second set of the client requests that are associated with the second service provider (Hunter, paragraph [1435]; line 8-10; determines internet service provider of multiple internet service providers by using IP address of request; it is obvious that multiple requests are analyzed and identifying requests are associated with specific or particular service provider based on IP address; paragraph [1470]; determine device’ IP address based on client requests or Http requests; paragraph [0472]; client requests ) 
Hunter does not explicitly disclose determining, by the processing device, for at least one client request of the set; a request time, a payload data quantity,
Lientz discloses determining, by the processing device of the server computer system,(Fig.6, 610, 626, Edge server) for at least one client request of the each of the first set and the second set (Fig.6, 660, 663, 636, Column 6; line 52-53: end users request to get content) a request time (Fig.3; 340, 350; record the performance result with timestamp, when determining performance result, request time will be considered; please see Column 11; line 50-60), a payload data quantity, (Column 16; line 45-47; transfer rate from edge server to end user; Column 11; line 20-30; effective transfer rate includes determining effective rate of outgoing packets sent from the edge server to an end user wherein packet includes payload; therefore, data quantity transferred will include payload quantity)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method determining service providers based on IP address of requests with the method determining throughput for the requests of Lientz in order to determine transfer rate based on geographic location taught by Lientz. 
Hunter in view of Lientz does not explicitly disclose determining an elapsed time wherein the elapsed time for completion of a data transfer of the payload data quantity, calculating by the processing device of the server computer system, a transfer rate for at least one client request of each of the plurality of internet service providers, the transfer rate comprises bitrate for the at least one client request and based on the payload data quantity and elapsed time.
Choong discloses determining an elapsed time wherein the elapsed time for completion of a data transfer of the payload data quantity(Choong; paragraph [0018]; computing the time (i.e. elapsed time from the start-time and end-time of downloading each file wherein completion of a data transfer of payload data quantity from issue of the request and fulfillment of the request; downloading each file includes payload data quantity) , calculating by the processing device of the server computer system, a transfer rate for at least one client request of each of the plurality of internet service providers, the transfer rate comprises bitrate for at least one client request and based on the payload data quantity and elapsed time (Choong; paragraph [0018]; calculating throughput based on the elapsed time (i.e. start-time and end-time) and file size of downloading file which will include payload data of packets, please see paragraph [0024]; sending packets)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method determining transfer rate for each request of Hunter in view of Lientz with the method determining throughput for each request of Choong in order to compute throughput from issue of the request and fulfillment of the request taught by Choong. (Choong; paragraph [0018])
Hunter in view of Lientz, Choong does not explicitly disclose calculating, by the processing device of the server computer system, a performance measurement for each of the plurality of internet service providers.
Bartz discloses calculating, by the processing device of the server computer system, a performance measurement for each of the plurality of internet service providers. (Bartz; column 3; line 5-22; measuring performance measurement of internet service provider)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method determining transfer rate for each request of Hunter in view of Lientz and Choong with the method Bartz in order to compute performance measurement for ISP taught by Bartz.
Hunter in view of Lientz, Choong and Bartz, does not explicitly disclose providing a performance results of each of the plurality of internet service providers to a user device of one the plurality of internet service providers, wherein the provider results comprises a performance result based on a performance measurement of the first internet service provider and a performance result based on a performance measurement of the second internet service provider.
Snyder discloses providing a performance results of each of the plurality of internet service providers to a user device of one the plurality of internet service providers, wherein the provider results comprises a performance result based on a performance measurement of the first internet service provider and a performance result based on a performance measurement of the second internet service provider. (paragraph [0040]; determine performance result of ISPs which include first internet service provider and second internet service provider and providing result such as speed, quality of ISPs to customer or user device please see Fig.1, 100)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method determining transfer rate or throughput for each request of Hunter in view of Lientz, Choong, Soliman Bartz with the method providing performance result of ISPs to customer in order to provide rating of ISPs of Snyder taught by Snyder.

Regarding claim 6, Hunter in view of Lientz, Choong, Bartz and Snyder discloses calculating the performance measurement of the first internet service provider (Bartz; column 3; line 5-22; measuring performance measurement of internet service provider) is based on a payload data quantity downloaded to one or more clients of the first internet service provider and a payload data quantity uploaded from one one more clients of the first internet service provider. (Lientz; Column 6; line 46-47; download content to enduser; Column 7; line 1-8; upload content to end users, determine performance measurement, Column 16; line 45-47; transfer rate from edge server to end user which includes a data quantity transferred; Column 11; line 20-30; effective transfer rate includes determining effective rate of outgoing packets sent from the edge server to an end user wherein packet includes payload; therefore, data quantity transferred will include payload quantity)

Regarding claim 7, Hunter in view of Lientz, Choong, Bartz and Snyder discloses the method of claim 1, wherein the payload data quantity transferred is downloaded to a client of the first internet service provider from the server computer system (Lientz; Column 6; line 46-47; download content to enduser; Column 16; line 45-47; transfer rate from edge server to end user which includes a data quantity transferred; Column 11; line 20-30; effective transfer rate includes determining effective rate of outgoing packets sent from the edge server to an end user wherein packet includes payload; therefore, data quantity transferred will include payload quantity)

Regarding claim 8, claim 8 is rejected for the same reason as set forth in claim 1 as a non-transitory computer readable storage medium of method claim 1.

Regarding claim 12, Hunter in view of Lientz in view of Choong, Bartz and Synder discloses the non-transitory computer readable storage medium of claim 8, wherein the operations further comprises providing for display the performance measurement of each of the plurality of internet service providers (Bartz; Column 13; line 9-24; performance of ISP or SLA reports is displayed to the user).

Regarding claim 13, claim 13 is rejected for the same reason as set forth in claim 6.

Regarding claim 14, Hunter in view of Lientz, Choong, Bartz and Synder discloses the non-transitory computer readable storage medium of claim 8, wherein the payload data quantity transferred is downloaded to a client of the first internet service provider from a server comprising the processing device and a payload data quantity uploaded from clients of the first internet service provider. (Lientz; Column 6; line 46-47; download content to enduser; Clumn 7; line 1-8; upload content to enduser, Column 16; line 45-47; transfer rate from edge server to end user which includes a data quantity transferred; Column 11; line 20-30; effective transfer rate includes determining effective rate of outgoing packets sent from the edge server to an end user wherein packet includes payload; therefore, data quantity transferred will include payload quantity)

Regarding claim 15, claim 15 is rejected for the same reason as set forth in claim 1 as a computing device of method claim 1.

Regarding claim 19, Hunter in view of Lientz, Choong, Bartz and Synder discloses the computing device of claim 15, wherein the processing device is further to provide for display the performance measurement of each of the plurality of internet service providers to the user device of one of the plurality of internet service providers.(Bartz; Column 13; lines 9-24; performance of ISP or SLA reports is displayed to the user)

Regarding claim 20, Hunter in view of Lientz, Choong, Bartz and Synder  discloses the computing device of claim 15, wherein to calculate the performance measurement ,the processing device is to calculate the performance measurement of the first internet service provider further based on a payload data quantity downloaded to a client of the first internet service provider and a payload data quantity uploaded from clients of the first internet service provider. (Bartz; Column 3; 5-22, monitoring and measuring performance metrics of the internet service providers which includes first internet service provider and second internet service provider, Fig.6; 83, 85, 87; measuring performance metrics includes computing throughput or transfer rates of the internet service provider; Lientz; Column 6; line 46-47; download to enduser, Column 8; line 20-30; performance measurement; Column 7; lines 1-5, uploaded content to enduser)

8.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 2014/0006951 A1) in view of Lientz (US 8626910 B1), Choong (US 2012/0036513 A1), Bartz et al (US 6701342 B1), Snyder (US 2005/0203793 A1)  and Lu (US 2010/0191577 A1).

Regarding claim 2, Hunter in view of Lientz, Choong, Bartz and Synder discloses the method of claim 1, further comprising:
Hunter in view of Lientz, Choong, Bartz and Synder does not explicitly disclose performance result comprises a range of percentages; 
Lu discloses performance result comprises a range of percentages (Fig.9, 952 962, paragraph [0052]; ranking ISPs based on percentage, different percentages and providing ranking to user)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of determine internet service providers based on IP address of requests of Hunter in view of Lientz, Choong, Bartz and Synder with the method of ranking ISPs of Lu in order to provide ranking ISPs to the user taught by Lu. (paragraph [0052])

Regarding claim 9, claim 9 is rejected for the same reason as set forth in claim 2 as a non-transitory computer readable storage medium of method claim 2.

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 2 as a computing device of method claim 2.

9.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 2014/0006951 A1) in view of Lientz (US 8626910 B1), Choong (US 2012/0036513 A1), Bartz et al (US 6701342 B1), Snyder (US 2005/0203793 A1),  Lu (US 2010/0191577 A1) and Lehew et al (US 2006/0176827 A1).

Regarding claim 3, Hunter in view of Lientz, Choong, Bartz,, Synder and Lu discloses the method of claim 2, wherein Hunter in view of Lientz, Choong, Bartz, Synder, Lu does not explicitly disclose a minimum transfer rate to sustain streaming of a media item at a predefined video quality while Hunter in view of Lientz, Choong, Bartz, Synder, Lu discloses category. (Lu; Fig.9; category).
Lehew discloses a minimum transfer rate to sustain streaming of media item at predefined video quality (abstract; minimum transfer rate or acceptable level of throughput to provide targeted high quality video streaming).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of determining transfer rate based on location of user of Hunter in view of Lientz, Choong,  Bartz, Synder, Lu with the method of Lehew in order to provide targeted high quality video streaming with minimum transfer rate taught by Lehew.(Lehew;abstract)

Regarding claim 10, claim 10 is rejected for the same reason as set forth in claim 3 as a non-transitory computer readable storage medium of method claim 3.

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 3 as a computing device of method claim 3.

10.	Claims 4, 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 2014/0006951 A1) in view of Lientz (US 8626910 B1), Choong (US 2012/0036513 A1), Bartz et al (US 6701342 B1), Snyder (US 2005/0203793 A1)  and Sullivan (US 2008/0097980 A1).

Regarding claim 4, Hunter in view of Lientz, Choong, Bartz, Synder discloses the method of claim 1, further comprising:
Hunter in view of Lientz, Choong, Bartz, Synder does not explicitly disclose providing at least one measurement URL to a client of the first internet service provider, wherein at least one client request of the first set is based on the at least one measurement URL.
Sullivan discloses providing at least one measurement URL to a client of the first internet service provider, wherein at least one client request of the first set is based on the at least one measurement URL. (paragraph [0019]; lines 1-5; measuring popularity of pages or URLs based on traffic flow, paragraph [0019]; last three lines, measuring rank of pages or URLs based on the amount of traffic; each page or web page is assigned to unique URL please see paragraph [0005]; paragraph [0042]; providing ranked results to the user submitted the query, the rank results (i.e. measurement URLs) are presented as a listing of URL)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Hunter in view of Lientz, Choong, Bartz and Synder with the method ranking the pages/hosts of Sullivan in order to improve monetize advertising links taught by Sullivan. (Paragraph [0011]).

Regarding claim 5, Hunter in view of Lientz, Choong, Bartz, Synder  and Sullivan discloses the method of claim 4, further comprising, providing for display the performance measurement of each of the plurality of internet service providers to the user device of one of the plurality of internet service providers.(Bartz; Column 13; lines 9-24; performance of ISP or SLA reports is displayed to the user)

Regarding claim 11, claim 11 is rejected for the same reason as set forth in claim 4 as a non-transitory computer readable storage medium of method claim 4.

Regarding claim 18, claim 18 is rejected for the same reason as set forth in claim 4 as a computing device of method claim 4.

Conclusion
11.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.

12.	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452